

GSV, INC.
191 Post Road
Westport, Connecticut 06880




                    October 17, 2008


Brooks Station Holdings, Inc.
c/o Cavallo Capital Corp.
660 Madison Avenue
New York, New York 10021



 
Re:
Waiver of Default and Amendment of Promissory Note and Security Agreement



Dear Sirs:


Brooks Station Holdings, Inc. (“Brooks Station”) holds an Amended and Restated
Promissory Note issued by GSV, Inc. (the “Company”) dated March 11, 2008, as
amended, in the principal amount of $160,000 (the “Note”). The Note bears
interest at the rate of 8% per annum and is secured by a first priority security
interest in all assets of the Company pursuant to a Security Agreement between
the Company and Brooks Station dated as of July 21, 2003. By agreement dated
March 11, 2008, the Note was amended to extend its maturity date to September 1,
2008 (the “Old Maturity Date”).


Contemporaneously with the execution of this letter agreement, the Company is
paying Brooks Station $10,000.00, all of which is to be applied against the
principal balance of the Note. Brooks Station hereby acknowledges receipt of
such payment. As of September 1, 2008, there was $28,933.33 of accrued and
unpaid interest on the Note.


Brooks Station and the Company now wish to amend and restate the Note to (i)
reduce the principal amount of the Note to one hundred fifty thousand dollars
($150,000) and (ii) extend the maturity date of the Note to March 1, 2009, all
as set forth in the form of the Second Amended and Restated Promissory Note in
the form of Exhibit A hereto (the “New Note”).


Now therefore, the parties hereto hereby agree that:


1. Amendment of Promissory Note. The Note is hereby amended and restated as set
forth in the New Note, which New Note shall in all respects replace and
supersede the existing terms and conditions of the Note and shall be executed
and delivered by the Company to Brooks Station contemporaneously with this
letter agreement.


2. Waiver of Default. Brooks Station hereby waives any claim against the Company
or its assets arising from the Company’s failure to pay the principal and
accrued interest on the Note on the Old Maturity Date or thereafter through the
date of this letter agreement.


--------------------------------------------------------------------------------


Brooks Station Holdings, Inc.
October 17, 2008
Page 2




3. Amendment of Security Agreement. Brooks Station and the Company hereby agree
that each reference to the Promissory Note (the “Original Note”) in the Security
Agreement between Brooks Station and the Company dated as of July 21, 2003 (the
“Security Agreement”) shall be deemed to be a reference to the New Note, as
defined in this letter agreement, and that the first priority security interest
of Brooks Station in the assets of the Company created by the Security Agreement
shall be uninterrupted by the substitution of the Note for the Original Note and
the New Note for the Note.


4. Miscellaneous.


(i) Except as herein amended, the Note and the Security Agreement shall each
remain in full force and effect. This letter agreement may not be amended,
revised, terminated or waived except by an instrument in writing signed and
delivered by the party to be charged therewith.


(ii) This letter agreement shall be binding upon and inure to the benefit of the
successors and assigns of the respective parties hereto.


(iii) This letter agreement shall be construed and governed by the laws of the
State of New York, applicable to agreements made and to be performed entirely
therein.


If you are in agreement with the foregoing, please sign below and return the
original to the Company, keeping a copy for your files.



 
Sincerely,
             
GSV, INC.
             
By:
/s/ Gilad Gat    
Name: Gilad Gat
   
Title:   Chief Executive Officer and President

 
Acknowledged and agreed:


BROOKS STATION HOLDINGS, INC.




By:
/s/ Idan Moskovich                           

 
Name: Idan Moskovich

 
Title:   President


2

--------------------------------------------------------------------------------



Exhibit A


SECOND AMENDED AND RESTATED
PROMISSORY NOTE
 
(See Exhibit 10.2)
 

--------------------------------------------------------------------------------


 